Exhibit Unaudited Pro Forma Condensed Consolidated Financial Information This unaudited pro forma condensed consolidated financial information has been prepared to reflect Regency Energy Partners LP’s (“the Partnership”) disposition of Regency Intrastate Gas LP, previously disclosed on a Form 8-K dated March 18, 2009. During 2009, the Partnership adopted the following new accounting standards, all of which require retrospective application: ● SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – An Amendment of ARB No. 51” ● EITF 07-4"Application of the Two-Class Method under FASB Statement No. 128 to Master Limited Partnerships" and ● FSP EITF 03-6-1 “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities” The Partnership applied the guidance of Statement of Financial Accounting Standard No. 141 (R), “Business Combinations.”The pro forma adjustments, which were prepared applying the rules established by the Securities and Exchange Commission in Article 11 of Regulation S-X, have been applied to the unaudited combined financial statements presented in accordance with Rule 3-05 of Regulation S-X. The income statement for the year ended December 31, 2008 reflects the pro forma adjustmentsas though the dispositionoccurred on January 1, 2008.The balance sheet as of December 31, 2008, reflects the disposition as if it occurred on that date. The financial statementshave been recast to conform toSFAS No. 160, EITF 07-4,and FSP EITF 03-6-1. The historical financial information included in the column entitled “December 31, 2008” was derived from the Partnership’s audited financial statements included in its Form 10-K for the year ended December 31, 2008. The historical financial information included in the columns entitled “Regency Intrastate Gas LP”wasderived from unaudited financial statements for the year endedDecember 31, 2008.Amounts shown as reductions in this column represent the disposition of Regency Intrastate Gas LP. The unaudited pro forma combined financial informationis based on assumptions that the Partnership believes are reasonable under the circumstances and are intended for informational purposes only.Actual results may differ from the estimates and assumptions used.They are not necessarily indicative of the financial results that would have occurred if this disposition had taken place on the dates indicated, nor are they indicative of future consolidated results. Regency Energy Partners LP Unaudited Pro Forma Condensed Consolidated Balance Sheet (in thousands except unit data) December 31, 2008 Regency Intrastate Gas LP Pro Forma Adjustments Pro Forma Combined ASSETS Current Assets: Cash and cash equivalents $ 599 $ - $ 80,608 a $ 599 (80,608 ) b Restricted cash 10,031 - - 10,031 Trade accounts receivable, net of allowance of $941 40,875 (1,948 ) - 38,927 Accrued revenues 96,712 (3,496 ) - 93,216 Related party receivables 855 - - 855 Assets from risk management activities 73,993 - - 73,993 Other current assets 13,338 (3,062 ) - 10,276 Total current assets 236,403 (8,506 ) - 227,897 Property, plant and equipment Gathering and transmission systems 652,267 (207,677 ) - 444,590 Compression equipment 799,527 (31,749 ) - 767,778 Gas plants and buildings 156,246 (263 ) - 155,983 Other property, plant and equipment 167,256 (24,877 ) - 142,379 Construction-in-progress 154,852 (56,465 ) (80,608 ) a 17,779 Total property, plant and equipment 1,930,148 (321,031 ) (80,608 ) 1,528,509 Less accumulated depreciation (226,594 ) 41,448 - (185,146 ) Property, plant and equipment, net 1,703,554 (279,583 ) (80,608 ) 1,343,363 Other Assets: Intangible assets, net of accumulated amortization of $21,554 205,646 (2,977 ) - 202,669 Long-term assets from risk management activities 36,798 - - 36,798 Goodwill 262,358 (34,244 ) - 228,114 Investment in unconsolidated subsidiary - - 400,000 c 400,000 Other, net of accumulated amortization of debt issuance costs of $5,246 13,880 - - 13,880 Total other assets 518,682 (37,221 ) 400,000 881,461 TOTAL ASSETS $ 2,458,639 $ (325,310 ) $ 319,392 $ 2,452,721 LIABILITIES & PARTNERS' CAPITAL Current Liabilities: Trade accounts payable $ 65,483 $ (10,253 ) $ - $ 55,230 Accrued cost of gas and liquids 76,599 - - 76,599 Escrow payable 10,031 - - 10,031 Liabilities from risk management activities 42,691 - - 42,691 Other current liabilities 22,146 (2,293 ) - 19,853 Total current liabilities 216,950 (12,546 ) - 204,404 Long-term liabilities from risk management activities 560 - - 560 Other long-term liabilities 15,487 - - 15,487 Long-term debt 1,126,229 - (80,608 ) b 1,045,621 Commitments and contingencies Partners' Capital and noncontrolling interest Common units (55,519,903 units authorized; 54,796,701 units issued and outstanding at December 31, 2008) 764,161 (312,764 ) 400,000 c 851,397 Class D common units (7,276,506 units authorized, issued and outstanding at December 31, 2008) 226,759 - - 226,759 Subordinated units (19,103,896 units authorized, issued and outstanding at December 31, 2008) (1,391 ) - - (1,391 ) General partner interest 29,283 - - 29,283 Accumulated other comprehensive income (loss) 67,440 - - 67,440 Noncontrolling interest 13,161 13,161 Total partners' capital 1,099,413 (312,764 ) 400,000 1,186,649 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 2,458,639 $ (325,310 ) $ 319,392 $ 2,452,721 See accompanying notes to unaudited pro forma condensed consolidated financial information Regency Energy Partners LP Unaudited Pro Forma Condensed Consolidated Income Statement (in thousands except unit data and per unit data) Year Ended December 31, 2008 Regency Intrastate Gas LP Pro Forma Adjustments Pro Forma Combined REVENUES Gas sales $ 1,126,760 $ (2,800 ) $ - $ 1,123,960 NGL sales 409,476 - - 409,476 Gathering, transportation and other fees, including related party amount of $3,763 286,507 (51,088 ) - 235,419 Net realized and unrealized gain (loss) from risk management activities (21,233 ) - - (21,233 ) Other 62,294 (401 ) - 61,893 Total revenues 1,863,804 (54,289 ) - 1,809,515 OPERATING COSTS AND EXPENSES Cost of sales, including related party amount of $1,878 1,408,333 12,600 - 1,420,933 Operation and maintenance 131,629 (3,539 ) - 128,090 General and administrative 51,323 (11 ) (6,000 ) d 45,312 Loss (gain) on asset sales, net 472 (44 ) (134,713 ) e (134,285 ) Management services termination fee 3,888 - - 3,888 Transaction expenses 1,620 - - 1,620 Depreciation and amortization 102,566 (14,099 ) - 88,467 Total operating costs and expenses 1,699,831 (5,093 ) (140,713 ) 1,554,025 OPERATING INCOME 163,973 (49,196 ) 140,713 255,490 Interest expense, net (63,243 ) - 4,587 f (58,656 ) Income from unconsolidated subsidiary - - 16,419 g 16,419 Other income and deductions, net 332 (11 ) - 321 INCOME BEFORE INCOME TAXES 101,062 (49,207 ) 161,719 213,574 Income tax benefit (266 ) - - (266 ) NET INCOME 101,328 (49,207 ) 161,719 213,840 Net income attributable to noncontrolling interest 312 - - 312 NET INCOME ATTRIBUTABLE TO REGENCY ENERGY PARTNERS LP $ 101,016 $ (49,207 ) $ 161,719 $ 213,528 General partner's interest in current period net income (loss), including IDR 4,303 6,553 Allocation of net income to non-vested units 869 1,890 Beneficial conversion feature for Class D common units 7,199 7,199 Limited partners' interest in net income $ 88,645 $ 197,886 Basic and Diluted earnings per unit: Amount allocated to common and subordinated units $ 88,645 $ 197,886 Weighted average number of common and subordinated units outstanding 66,190,626 66,190,626 Basic income per common and subordinated unit $ 1.34 $ 2.99 Diluted income per common and subordinated unit $ 1.28 $ 2.74 Distributions per unit $ 1.71 $ 1.71 Amount allocated to Class D common units $ 7,199 $ 7,199 Total number of Class D common units outstanding 7,276,506 7,276,506 Income per Class D common unit due to beneficial conversion feature $ 0.99 $ 0.99 Distributions per unit $ - $ - See accompanying notes to unaudited pro forma condensed consolidated financial information Regency Energy Partners LP Notes to Unaudited Pro Forma Condensed Consolidated Financial Information Pro Forma Adjustment Explanations a. Represents cash consideration received from the Partnership’s RIGS Haynesville Partnership Co. partners to reimburse the Partnership for costs spent to date on the Haynesville Expansion Project. b. Represents the cash received from the Partnership’s RIGS Haynesville Partnership Co. partners, used to repay amounts outstanding under the Partnership’s revolving credit facility. c. Represents estimated fair value of the Partnership’s 38 percent general partner interest in the RIGS Haynesville Partnership Co. at inception. d. Represents the Partnership’s annual fee for operating the RIGS Haynesville Partnership Co. under the Master Services Agreement. e. Represents the Partnership’s gain upon disposition of Regency Intrastate Gas LP as calculated in accordance with Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51.” f. Represents the interest savings from the debt repayment mentioned in note (b) calculated using a 5.69 percent annual rate. g. Represents equity income from unconsolidated subsidiary calculated as 38 percent of Regency Intrastate Gas LP net income.
